                         Case 3:18-cv-02397-JLS-JLB Document 41 Filed 01/13/20 PageID.673 Page 1 of 2



                         1   MICHAEL F. MCCABE, Bar No. 111151
                             mmccabe@littler.com
                         2   KRISTIN E. HUTCHINS, Bar No. 184429
                             khutchins@littler.com
                         3   JULIE A. STOCKTON, Bar No. 286944
                             jstockton@littler.com
                         4   EMILY A. MERTES, Bar No. 296743
                             emertes@littler.com
                         5   LITTLER MENDELSON, P.C.
                             333 Bush Street, 34th Floor
                         6   San Francisco, CA 94104
                             Telephone: 415.433.1940
                         7   Facsimile: 415.399.8490
                         8
                             Attorneys for Defendant
                         9   FLAGSHIP FACILITY SERVICES, INC.
                   10
                                                     UNITED STATES DISTRICT COURT
                   11
                                                  SOUTHERN DISTRICT OF CALIFORNIA
                   12
                   13
                             MARTA L CERON DE OROZCO,                 Case No. 3:18-CV-02397-JLS-JLB
                   14        individually and on behalf of all
                             similarly situated employees of          DEFENDANT FLAGSHIP FACILITY
                   15        Defendants in the State of California,   SERVICES, INC.’S MOTION TO
                                                                      APPEAR TELEPHONICALLY FOR
                   16                        Plaintiff,               PRELIMINARY APPROVAL OF
                                                                      CLASS ACTION SETTLEMENT
                   17             v.                                  HEARING
                   18        FLAGSHIP FACILITY SERVICES,
                             INC.; and DOES 1 through 50,
                   19        inclusive,
                                                                      Date:      January 30, 2020
                   20                                                 Time:      1:30 p.m.
                   21                        Defendant.
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLER M ENDELSON, P.C.                                                               Case No. 3:18-cv-02397-JLS-JLB
      2050 Main Street
           Suite 900
      Irvine, CA 92614
        949.705.3000


                               DEFENDANT FLAGSHIP FACILITY SERVICES, INC.’S MOTION TO APPEAR TELEPHONICALLY FOR
                                         PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT HEARING
                         Case 3:18-cv-02397-JLS-JLB Document 41 Filed 01/13/20 PageID.674 Page 2 of 2



                         1                      Counsel for Flagship Facility Services, Inc. (“Defendant”) respectfully
                         2   requests the Court’s permission to appear telephonically for the upcoming preliminary
                         3   approval hearing on the class action settlement reached between the parties, scheduled
                         4   for January 30, 2020 at 1:30 p.m. The reason for this request is that Defense counsel,
                         5   Emily A. Mertes, is unable to travel from San Francisco to San Diego due to being in
                         6   an advanced state of pregnancy. Given Ms. Mertes’ familiarity with this matter, it
                         7   remains most efficient for her to handle the hearing, albeit telephonically.
                         8                      Plaintiffs Marta L. Ceron de Orozco and Emma Barcenas do not oppose
                         9   this request.
                   10        Dated:        January 13, 2020                LITTLER MENDELSON, P.C.
                   11
                   12                                                      By:
                                                                           MICHAEL F. MCCABE
                   13                                                      EMILY A. MERTES
                   14
                                                                           Attorneys for Defendant
                   15                                                      FLAGSHIP FACILITY SERVICES,
                                                                           INC.
                   16
                   17
                             4851-5089-9121.1 063836.1075
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
LITTLER M ENDELSON, P.C.                                                                    Case No. 3:18-cv-02397-JLS-JLB
      2050 Main Street
           Suite 900
      Irvine, CA 92614
                                                                           2.
        949.705.3000


                                 DEFENDANT FLAGSHIP FACILITY SERVICES, INC.’S MOTION TO APPEAR TELEPHONICALLY FOR
                                           PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT HEARING
